Lee James Harris, while riding a motorcycle owned by the Goodyear Tire  Rubber Company, lost control of the machine and crashed into the side of a residence, injuring himself. He was employed by that company as a service helper. He claimed compensation under the Workmen's Compensation Law of this state, Rev. St. 1933, 42-1-1 et seq. His application was granted by the Industrial Commission, which made the following finding of fact:
"On the 8th day of May, 1939 while employed by the defendant Goodyear Tire  Rubber Company at Salt Lake City, Utah, while inthe course of his duties as helper, applicant sustained accidental injury in the following manner: Being required to work overtime the applicant rode a motorcycle owned by the Goodyear Tire  Rubber Company to his home for dinner and was accidentally injured on the return trip; the motor became unmanageable, left the road and crashed into the side of a private residence, badly crushing applicant's left leg below the knee; he also sustained contusions of the elbows and lower arms." (Italics added.)
The italicized phrase is not a finding of fact, but a conclusion of law, and therefore not binding upon the court. As a matter of fact, that phrase probably                1 expresses the issue in the case as well as any other. The company applied for this writ of certiorari. *Page 10 
The facts are these: On the night in question — May 8, 1939 — Harris was working overtime. Before the work was finished, he borrowed the company motorcycle, drove home for dinner, took his little sister for a ride, ate his dinner; and on his return trip met with the accident. These facts are              2 undisputed. There is a conflict in the testimony as to whether or not Harris was specifically directed to go to dinner at the time, or went against orders; but this conflict is immaterial so far as the facts of this case are concerned. The right to compensation here is not governed by a specific direction to go to dinner as distinguished from such a trip made pursuant to a general rule as to mealtime for employees. The specific direction merely fixed the time of going, but did not control Harris' actions while going to, eating, or returning from, dinner. Stress has been laid upon the fact that Harris was working overtime and the accident did not happen during regular hours of work. That, too, we believe to be immaterial, as no effort was made to control his actions while absent for dinner. That he may have taken the motorcycle with or without authority does not change the situation here. It is not contended that he was furnished a defective conveyance for his trip. The question is: In whose interest did he make the trip home for dinner?
In the case of Morgan v. Industrial Commission, 92 Utah 129,66 P.2d 144, the law applicable to the present case is very clearly set out. It not only sets out the principle applicable to employees going to and from work, but includes a situation where the work performed for the           3 employer was not during regular hours — it was on a holiday. Furthermore, the court there held, in effect, that even though the employee had entered upon his employment duties at an irregular hour — overtime it may be called — he was not on that duty during interruptions such as the eating of his lunch, or the entertaining of visitors at home. Thus we see from that case the irregularity of the time of the performance of the acts does not prevent recovery of compensation where the party is entitled to recovery, nor *Page 11 
does it make those acts a performance of a duty the major factor of which is in the interest of the employee.
When Harris left for dinner either by specific direction, or against instructions, as the case may be, he entered upon the performance of acts which were entirely in his own interest. It would have made no difference had he not taken his sister for a ride. Her entertainment paralleled the             4 entertainment of friends in the Morgan case, supra. Harris' dinner and Morgan's lunch were in the same category. The difference in the two cases lies in the trips back and forth. In the Morgan Case, the employer's interest induced the trip on the holiday, whereas Harris went back and forth in his own interest — for his meal. For that reason we are of the opinion that Mr. Harris is not entitled to compensation. See, also, Fidelity Casualty Co. et al. v. Industrial Commission et al., 79 Utah 189,8 P.2d 617, and cases therein cited.
It is suggested that as Harris was to be paid for a period of time covering his absence, it was an indication that he was traveling in the interest of his employer when injured. Evidence of such a payment or such an intended payment may have some probative value as proof of the employer's control of the employee when absent, but in the face of the clear and greatly preponderating evidence in this case of a total lack of such control, there is no justification for concluding that the employer's interests were the major factor in Harris' trip home and back in order to get his lunch.
The decision of the Industrial Commission is vacated and set aside.
MOFFAT, C.J., and McDONOUGH, J., concur.